PARKS, Presiding Judge,
dissenting:
I respectfully dissent. This case appears to be governed by our opinion in Temple v. State, 15 Okl.Cr. 176, 175 P. 733 (1918), in which this Court reversed a conviction where jurors had served on a jury in a previous criminal charge against the defendant. The court refused to permit liberal voir dire to ascertain whether the jurors should be excused due to their service in the previous case for cause. It is true, as Judge Bussey states, that the character and scope of voir dire rests within the discretion of the trial court. Supra, p. 897. However, it seems to me that this discretion is abused when a trial court refuses to permit counsel for the accused to voir dire on a matter which could reveal actual bias, as occurred in Temple v. State, supra. Accordingly, I dissent.